Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s submission of response was received on 08/26/2021.  Presently claims 8-9 and 11 are pending. Claim 1-7 and 10 have been cancelled.

Response to Arguments
Applicant's arguments filed 08/26/2021 with respect Claim Rejections - 35 USC Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive.
Applicant argued that “the top feed roller 18 is not attached to the frame of the material reducing apparatus 2 but instead is enclosed in a hood 40 (see, e.g., Ragnarsson paragraph 0033). The feed roller 18 is supported by a pair of arms 36 (see, e.g., Ragnarsson FIG. 3A).
In response to this argument, the roller (18) is supported on the arms (36) and the arms (36) is a part of the frame (Ragnarsson paragraphs 0032-0033);
Accordingly, this argument is not persuasive.



. Applicant argued that “the feed roller 18 is supported by a pair of arms 36 (see, e.g., Ragnarsson FIG. 3A). The opposite side of the pair of arms is pivotally supported by the chassis 4. The pivot point is located between the vertical plane P and a rotational axis A of the feed roller 18. Thus, the feed roller 18 is pivotable toward and away from the rotor 16 (see, e.g., Ragnarsson paragraph 0032).in the claimed movable shredder, the dosing roller moves only in the vertical direction, with movement guided by the fastening and guiding system comprising guides and hydraulic cylinders.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the dosing roller moves only in the vertical direction) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Further, the Applicant relies only on fig.1 of the applicant disclosure, the specification does not recite “the dosing roller moves only in the vertical direction”; 
Furthermore, the prior art of Ragnarsson disclose “a pair of hydraulic feed roller actuators 46 to assist with raising and lowering the feed roller 18 away from and toward the feed conveyer 14 (Ragnarsson paragraph 0034)”;
Even if the roller (18) is pivotally moving, but the roller (18) still transfer between two planes that vertically spaced;

Accordingly, this argument is not persuasive.

Applicant argued that “the claimed dosing roller is not meant for crushing the metal material prior to entrance into the shredding element and does not push the material either. In contrast, in Ragnarsson, the drive mechanism 42 of the feed roller 18 provides additional weight for assisting with holding down the material to be reduced as such material is being impacted by the hammers 26 of the rotor 16. While the claimed hydraulic cylinders are part of the fastening and guiding system for controlling the vertical movement of the dosing roller, the pair of hydraulic feed roller actuators 46 of Ragnarsson couple the chassis 4 to the pair of arms 36 to facilitate pivoting movement of the feed roller 18.

In response to this argument, this incorrect;
the prior art of Ragnarsson disclose “The feed roller 18 normally assists with compaction or crushing of the material to be reduced and also assists the feed conveyor 14 with conveying the material to be reduced into the rotational path of the rotor 16 (Ragnarsson: paragraph 0030); 
Accordingly, this argument is not persuasive.

In response to applicant's argument that the prior art of Ragnarsson is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
In this case, the prior art of Davis is related to a large movable machine for sizing the materials (abstract and paragraphs 0001 and 0002);
The prior art of Ragnarsson is related to a large movable machine for sizing the materials (abstract and paragraphs 0006);
The Applicant disclosure is related to a large movable machine for sizing the materials (abstract and paragraph 0002);
Therefore, the prior art of Ragnarsson in the field of applicant’s endeavor.
Accordingly, this argument is not persuasive.

Applicant argued that “Ragnarsson does not disclose a lower closed base, 
and a vertical exit grid for shredded material 

In response to this argument, the prior art of Ragnarsson disclose a lower closed base (see fig.2A below: it is a base element, lower element and close the housing of the rotor (16)); and 
a vertical exit grid for shredded material (figs.5A and 7B: (60), the element (60) is a grate that allow the material to be exit, the element (60) is a top element and even if it is pivotally moved but the element (60) still a vertical exit (paragraph 0039).
Accordingly, this argument is not persuasive.




    PNG
    media_image1.png
    570
    1077
    media_image1.png
    Greyscale









Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis (US20130221143A1) in view of Ragnarsson (US20090224087).
Regarding claim 8, Davis disclose
a movable shredder for metal material (abstract; paragraph 0042: the material fed to the hopper is ore), the movable shredder comprising: 
a movable assembly (fig.2: (1)); and a drive unit (inherent, must have a drive unit for operating the mechanicals parts) (paragraph 0040), wherein: 
the drive unit is configured to supply energy to a shredding element (fig.2: (7)) of the movable assembly so as to shred the metal material into fragments (paragraph 0045); 
the movable assembly comprises: 
a frame (fig.2: the frame of the assembly) and a system of caterpillar tracks (fig.1: (14)) configured to make the movable assembly movable; 
a feeding conveyor belt (fig.2: (5)) (paragraphs 0044-0045); 
the shredding element (fig.2: (7)); 
a metal extraction conveyor belt (fig.2: (9)) (paragraph 0045); 
and an outgoing conveyor belt (fig.2: (12)) (paragraph 0050), and 
the feeding conveyor belt (fig.2: (5))), the shredding element (fig.2: (7)), the metal extraction conveyor belt (fig.2: (9)) and the outgoing conveyor belt (fig.2: (12)) are fastened to the frame (fig.2: the frame of the assembly);  
the feeding conveyor belt is configured to transport the metal material to an entrance ramp (the ramp of (7))  the shredding element which is configured to shred the metal material into the fragments, 

the shredding element fig.2: (7)) comprises a shredding mill, a shredding chamber (figs.1 and 2: the chamber of the element (7)) , a lower closed base (figs.1 and 2: the lower closed base of the element (7)), and an exit gate (the discharge of the element (7) toward the belt (9)) (paragraphs 0045-0047);
the metal material is configured to enter the shredding chamber, where the metal material is configured to be shredded into the fragments by the shredding mill, such that the fragments come out through the exit gate (paragraphs 0045-0047).


Regarding the limitation of “metal”; the prior art of device is clearly disclose in paragraph 0042: “The material fed to the hopper may include, for example, rock, ore, stone, or other material”, 
The prior art of Davis is capable and structured to perform the function and steps of a movable shredder for metal material;
The claim is drawn only to the movable shredder;
Since a claim is only limited by positively recited elements. Thus, "inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). (Please, see

Davis does not disclose the movable assembly and the drive unit are two independent elements configured to work together; 
a dosing roller; 
and the dosing roller is attached to the frame by a fastening and guiding system comprising at least four guides and two hydraulic cylinders configured to control a vertical motion of the dosing roller;
whereby the metal material is configured to reach the dosing roller which is configured to regulate the metal material being fed;
a vertical exit grid for shredded material; a horizontal exit grid for shredded material, and an exit gate for non-shreddable material, 
the fragments come out through the vertical exit grid and the horizontal exit grid, and the non-shreddable material comes out through the exit gate for non-shreddable material.

Ragnarsson teaches a movable shredder (fig.1: (2)) (paragraph 0028), the movable shredder comprising: 
a movable assembly (fig.1); 
and a drive unit (paragraph 0031: drive source), 
wherein: the drive unit is configured to supply energy to a shredding element (fig.1: (2)) of the movable assembly so as to shred the metal material into fragments; 
the movable assembly (fig.1) and the drive unit are two independent elements configured to work together (paragraph 0031: separated power or drive source); 
the movable assembly comprises: 

a feeding conveyor belt (fig.1: (14)) (paragraph 0029); 
a dosing roller (figs.1A: (18) (paragraph 0033) ; 
the shredding element (fig.1: (2)); 
a metal extraction conveyor (fig.2A: (34)); 
and an outgoing conveyor (see fig.2A below) , 
wherein: the feeding conveyor belt , the dosing roller, the shredding element, the metal extraction conveyor belt and the outgoing conveyor belt are fastened to the frame (fig.1, 1A and fig.2A);  
the feeding conveyor belt (fig.1: (14)) is configured to transport the metal material to an entrance ramp (see fig.2 below) whereby the metal material is configured to reach the dosing roller (fig.5A: (18))   (paragraphs 0029-0030)
which is configured to regulate the metal material being fed into the shredding element which is configured to shred the metal material into the fragments, which once shredded, are configured to come out of the shredding element and be fed to the metal extraction conveyor belt which is configured to feed the fragments to the outgoing conveyor belt (paragraph 0031); and
the dosing roller (fig.1A and 3A: (18)) is attached to the frame by a fastening and guiding system (see fig.3 A below: the bar that protrude from the cylinder to guide the cylinder; the bar is fasting to the frame) comprising at least four guides and two hydraulic cylinders (fig.3A: 46) configured to control a vertical motion of the dosing roller 
(paragraph 0034; see fig.3A below: fig.3A show only two guides with one hydraulic cylinder (46) because it is two dimensional figure, but Ragnarsson disclose at least two hydraulic cylinders, therefore the second cylinder must have another two guides which make total guides at least four guides, therefore meet the limitation of the four guides).
	
a shredding mill (fig.5B: (16)); 
a shredding chamber (see fig.2A below); 
a lower closed base (see fig.2A below); 
a vertical exit grid for shredded material (fig.5A: (60)) (paragraph 0040); 
a horizontal exit grid for shredded material (fig.2A: (62)); 
and an exit gate for non-shreddable material (paragraph 0046; fig.5C: (20)), 
and wherein the metal material is configured to enter the shredding chamber, where the metal material is configured to be shredded into the fragments by the shredding mill, such that the fragments come out through the vertical exit grid and the horizontal exit grid, and the non- shreddable material comes out through the exit gate for non-shreddable material ((paragraphs 0040 and 0046).

Ragnarsson disclose the shredding element can be any type (paragraph 0046);
The prior art of Ragnarsson is related to a large movable machine for sizing the materials (abstract and paragraphs 0006);
The Applicant disclosure is related to a large movable machine for sizing the materials (abstract and paragraph 0002);

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the movable assembly of Davis to have 
the movable assembly and the drive unit are two independent elements configured to work together; a dosing roller; and the dosing roller is attached to the frame by a fastening and guiding system comprising at least four guides and two hydraulic cylinders configured to control a vertical motion of the dosing roller; whereby the metal material is configured to reach the dosing roller which is configured to regulate the metal material being fed; a vertical exit grid for shredded material; a horizontal exit grid for shredded material, and an exit gate for non-shreddable material,the fragments come out through the vertical exit grid and the horizontal exit grid, and the non-shreddable material comes out through the exit gate for non-shreddable material as taught by Ragnarsson, because combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  




    PNG
    media_image2.png
    370
    1168
    media_image2.png
    Greyscale












    PNG
    media_image1.png
    570
    1077
    media_image1.png
    Greyscale
















    PNG
    media_image3.png
    898
    709
    media_image3.png
    Greyscale








































Claims 9 and 11 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable  over Davis (US20130221143A1) in view of Ragnarsson (US20090224087) as applied to claim 8 above, and further in view of Stiles (US3958767A).

Regarding claim 9, Davis in view of Ragnarsson described in the rejection of claim 8 above disclose a feeding conveyor belt (fig.1: (14)) (paragraph 0029);  
 However, Davis in view of Ragnarsson does not disclose the feeding conveyor belt comprises metal plates configured to drag the metal material via the feeding conveyor belt in motion towards the entrance ramp.
Stiles disclose a mobile collecting and crushing (abstract), comprising a feeding conveyor (fig.1: (38)) having metal plates (fig.1: (106)) configured to drag the metal material via the feeding conveyor belt in motion towards an entrance ramp (fig.1: (28) of a crusher (10)) (col.2 lines 20-23 and col.4 lines 1-32).
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the movable assembly of Davis to include the feeding conveyor belt comprises metal plates configured to drag the metal material via the feeding conveyor belt in motion towards the entrance ramp as taught by Stiles, because combining prior art elements according to known methods to yield 

Regarding claim 11, Ragnarsson further teaches the movable assembly comprises: 
metal sheets constituting a cover of a feeding system (fig.2A: (12) are covering the both sides feed system), 
and a reception hopper (fig.2A: feed element (10) for receiving the deposited material) (paragraph 0029); 
wherein the metal sheets together with the feeding conveyor belt are configured to guide the metal material introduced by the reception hopper until the metal material reaches the dosing roller (fig.5B: (18)) (paragraphs 0029-0030).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the movable assembly of Davis to include metal sheets constituting a cover of a feeding system, wherein the metal sheets together with the feeding conveyor belt are configured to guide the metal material introduced by the reception hopper until the metal material reaches the dosing roller; and a reception hopper as taught by Ragnarsson, because combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Modifying Davis in view of Ragnarsson does not disclose the feeding system comprising metal plates attached to the feeding conveyor belt which is supported on a lattice;
Stiles disclose a mobile collecting and crushing (abstract), comprising a feeding conveyor (fig.1: (38)) having metal plates (fig.1: (106)) configured to drag the metal material via the feeding conveyor belt in motion towards an entrance ramp (fig.1: (28) of a crusher (10)) (col.2 lines 20-23 and col.4 lines 1-32),
The metal plates attached to the feeding conveyor belt which is supported on a lattice (figs.1 and 5: the metal plates (fig.1: (106)) are supported on the elements (108) that formed a lattice);

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the movable assembly of Davis in view of Ragnarsson to include the feeding system comprising metal plates attached to the feeding conveyor belt which is supported on a lattice as taught by Stiles, because combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Therefore, modifying Davis in view of Ragnarsson and Stiles teaches 
The limitations of claim 11.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.A./           Examiner, Art Unit 3725                                                                                                                                                                                             

/FAYE FRANCIS/           Primary Examiner, Art Unit 3725